Interlocutory decree affirmed. Final decree affirmed with double costs of the appeal to the plaintiff. This is a bill to reach and apply one hundred shares of the capital stock of American Telephone and Telegraph *761Company in payment of a debt owed by the defendant Hernberg (hereinafter called the defendant) to the plaintiff. A decree pro confessa was vacated to allow the defendant to answer late. The defendant’s answer set up a pledge of the subject shares to one Borton. The plaintiff’s motion to join Borton was allowed and thereafter the bill was taken for confessed against him under Rule 25 of the Superior Court (1954). In the meantime by agreement an interlocutory decree adjudged the defendant’s indebtedness to the plaintiff. Thereafter a decree was entered taking the bill for confessed against the defendant, the case “having been duly set down for hearing upon the merits, of which the defendant . . . had due notice . . . and . . . [the defendant] having failed to appear.” The defendant, with new counsel, then moved that this decree be vacated and, after hearing, the motion was denied. The final decree recites that the “cause came on to be heard . . . and it appearing that . . . the defendant ... is the owner of [the] 100 shares ...” adjudges the indebtedness and appoints a master to sell and apply the shares. The defendant appeals from the denial of the motion to vacate the decree pro confessa and from the final decree. Nothing is shown in respect of the facts, other than the record facts hereinbefore stated, on which the judge exercised his discretion to deny the motion to vacate. No error or substantive basis for an appeal is shown.
Arthur Brogna, for the plaintiff.
Alfred A. Albert, for the defendant Hernberg, submitted a brief.